PER CURIAM.
The appellant’s motion, filed pursuant to rule 3.800(a), is facially insufficient to demonstrate entitlement to relief, and we therefore affirm the summary denial of this claim. See State v. Mancino, 714 So.2d 429 (Fla.1998); Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998). However, this affirmance is without prejudice to the appellant’s right to refile a facially sufficient motion under rule 3.800, if he is able to do so. The present denial will not stand as a bar to a successive motion raising *1058these claims. See Tranquille v. State, 747 So.2d 426 (Fla. 2d DCA 1999).
AFFIRMED.
BOOTH, BARFIELD, and PADOVANO, JJ., concur.